962 A.2d 128 (2008)
290 Conn. 901
In re TAYLER F. et al.
No. 18280.
Supreme Court of Connecticut.
Decided December 16, 2008.
Jon D. Golas, Manchester, in support of the petition.
Sheila A. Huddleston, John H. Beers, Hartford, and Benjamin Zivyon, assistant attorney general, in opposition.
The petition by the respondent mother for certification for appeal from the Appellate Court, 111 Conn.App. 28, 958 A.2d 170 (2008), is granted, limited to the following issue:
"Did the Appellate Court correctly conclude that the trial court properly admitted statements under the residual exception to the hearsay rule?"
The Supreme Court docket number is SC 18280.